

Exhibit 10(oo)


EMPLOYMENT AGREEMENT
THIS AGREEMENT (this “Agreement”), made in Stamford, Connecticut as of October
31, 2018, between United Rentals, Inc., a Delaware corporation (the “Company”
and together with its affiliates, the “Group”), and Paul McDonnell
(“Executive”).
WHEREAS, the Company desires to employ Executive as its EVP Sales & Specialty
Operations (the “Position”), and Executive desires to accept such employment on
the terms and conditions hereinafter set forth, including, but not limited to,
the relocation described herein;
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:
1.At Will Employment.
Executive will be employed by the Company at will, which means that either
Executive or the Company may terminate the employment relationship at any time
and for any reason or no reason. Notwithstanding the foregoing, following the
termination of Executive’s employment, Executive shall be entitled to the
compensation and benefits provided for in Section 4 of this Agreement, as
applicable depending on the circumstances of such termination, in accordance
with such provisions.
2.Employment.
(a)Employment by the Company. Executive agrees to be employed by the Company
upon the terms and subject to the conditions set forth in this Agreement.
Executive shall serve in the Position. As a precondition to the offer and
acceptance of this Agreement, Executive understands and agrees that Executive’s
duties and responsibilities shall be focused and located substantially outside
of California.
(b)Performance of Duties. During Executive’s employment, Executive shall
faithfully and diligently perform Executive’s duties in conformity with the
directions of the President of the Company (or his/her designee) and serve the
Company to the best of Executive’s ability in the Position. Executive shall
devote Executive’s full business time, attention and best efforts to the
business and affairs of the Company. In Executive’s capacity in the Position,
Executive shall have such duties and responsibilities as are customary for
Executive’s position and any other duties and responsibilities Executive may be
assigned by the President and Chief Executive Officer (or his/her/their
designee) of the Company.
(c)Place of Performance. Executive shall perform his/her duties across North
America and portions of Europe. Executive recognizes that Executive’s duties
will require, at the Company’s expense, routine travel to domestic and
international locations.
3.Compensation and Benefits.
(a)Base Salary. The Company agrees to pay to Executive his current base salary
(“Base Salary”). The Compensation Committee of the Board of Directors of the
Company may determine in its sole discretion to increase or decrease the Base
Salary. The Base Salary shall be payable in equal installments in accordance
with the Company’s standard payroll practices. If Executive’s Base Salary is
increased or decreased, such adjusted Base Salary will then constitute the Base
Salary for all purposes of this Agreement.
(b)Annual Incentive Bonus. With respect to each year during Executive’s
employment hereunder, Executive shall be eligible to receive an annual cash
incentive bonus (the “Annual Bonus”) pursuant to the terms of the United
Rentals, Inc. Annual Incentive Compensation Plan or any successor plan thereto,
as it may be amended from time to time (the “Annual Incentive Plan”).




--------------------------------------------------------------------------------




Executive’s target incentive opportunity under the Annual Incentive Plan shall
be 90% of Base Salary (as determined at the beginning of the applicable
performance period). The Annual Bonus for a year (if any) shall be paid to
Executive in accordance with the terms of the Annual Incentive Plan.
(c)Long-Term Incentive Awards. Executive will be eligible to participate in and
receive awards under the long-term incentive programs maintained by the Company
from time to time in the sole discretion of the Company. Any such long-term
incentive awards will be subject to the terms and conditions set forth in the
applicable plan and award agreement.
(d)Benefits and Perquisites. Executive shall be entitled to participate in, to
the extent Executive is otherwise eligible under the terms thereof, the benefit
plans and programs, and receive the benefits and perquisites, generally provided
by the Company to executives of the Company, as such plans or programs may be in
effect from time to time, including, without limitation, health, medical,
dental, long-term disability and life insurance plans. Executive shall be
entitled to not less than 20 vacation days per year, such days to be accrued and
used in accordance with Company policy.
(e)Business Expenses. The Company agrees to reimburse Executive for all
reasonable and necessary travel, business entertainment and other business
expenses incurred by Executive in connection with the performance of Executive’s
duties under this Agreement in accordance with, and subject to, the Company’s
standard policies and procedures. Such reimbursements shall be made by the
Company on a timely basis upon submission by Executive of reasonably itemized
statements of such expenses in accordance with the Company’s standard policies
and procedures as in effect from time to time.
(f)Reimbursement of Compensation. In the event that payment of any compensation
to Executive is predicated upon the achievement of certain financial results
that subsequently are the subject of a Mandatory Restatement (as defined below)
and a lower payment (or no payment) would have been made to Executive based upon
the restated financial results, Executive shall reimburse the Company the
difference between (i) the amount actually paid to Executive and (ii) the amount
that would have been payable to Executive reduced by the Net Tax Costs (as
defined below), based upon the restated financial results. Executive’s
reimbursement to the Company shall be made within 30 business days after
receiving written notice of the amount owed and the calculations thereof. A
“Mandatory Restatement” shall mean a restatement of the Company’s financial
statement which, in the good faith opinion of the Company’s public accounting
firm, is required to be implemented pursuant to generally accepted accounting
principles, but excluding (i) any restatement which is required with respect to
a particular year as a consequence of a change in generally accepted accounting
rules effective after the publication of the financial statements for such year,
or (ii) any restatement that (A) in the good faith judgment of the Audit
Committee of the Board of Directors of the Company (the “Audit Committee”), is
required due to a change in the manner in which the Company’s auditors interpret
the application of generally accepted accounting principles (as opposed to a
change in a prior accounting conclusion due to a change in the facts upon which
such conclusion was based), or (B) is otherwise required due to events, facts or
changes in law or practice that the Board of Directors of the Company concludes
were beyond the control and responsibilities of Executive and that occurred
regardless of Executive’s diligent and thorough performance of Executive’s
duties and responsibilities. “Net Tax Costs” shall mean the net amount of any
federal, foreign, state or local income and employment taxes paid by Executive
in respect of the portion of the compensation subject to reimbursement, after
taking into account any and all available deductions, credits or other offsets
allowable to Executive (including without limit, any deductions permitted under
the claim of right doctrine), and regardless of whether Executive would be
required to amend any prior income or other tax returns.
(g)No Other Compensation or Benefits; Payment; Withholdings. The compensation
and benefits specified in this Section 3 and in Section 4 of this Agreement
shall be in lieu of any and all other compensation and benefits. Payment of all
compensation and benefits to Executive specified in this Section 3 and in
Section 4 of this Agreement (i) shall be made in accordance with the


2

--------------------------------------------------------------------------------




relevant Company policies in effect from time to time to the extent the same are
consistently applied, including normal payroll practices, and (ii) shall be
subject to all legally required and customary withholdings.
(h)Cessation of Employment. In the event Executive shall cease to be employed by
the Company for any reason, then Executive’s compensation and benefits shall
cease on the date of such event, except as otherwise specifically provided
herein or in any applicable employee benefit plan or program or as required by
law.
(i)Indemnification. The Company shall indemnify Executive in accordance with,
and subject to, the terms of the indemnification agreement in the form attached
hereto as Exhibit A (the “Indemnification Agreement”). Notwithstanding anything
in this Agreement to the contrary, the rights and obligations of the parties
with respect to indemnification (including dispute resolution, governing law and
notice) shall be governed by the Indemnification Agreement.
4.Compensation Following Termination. Except as provided in this Section 4,
Executive will not be entitled to any payments or benefits from the Company as a
result of the termination of Executive’s employment, regardless of the reason
for such termination.
(a)General. On any termination of Executive’s employment, Executive shall be
entitled to:
(i)any accrued but unpaid Base Salary for services rendered through the date of
termination;
(ii)any vacation accrued but unused as of the date of termination;
(iii)any accrued but unpaid expenses required to be reimbursed in accordance
with Section 3(e) of this Agreement;
(iv)receive any compensation and/or benefits as may be due or payable to
Executive in accordance with the terms and provisions of any employee benefit
plans or programs of the Company; and
(vi)    such rights as Executive has under the terms of the Indemnification
Agreement.
(b)Termination by the Company for Cause; Termination by Executive Without Good
Reason. In the event that Executive’s employment is terminated (i) by the
Company for Cause (as defined below) or (ii) by Executive without Good Reason
(as defined below), Executive shall be entitled only to those items identified
in Section 4(a).
(c)Termination by Reason of Death or Disability. In the event that Executive’s
employment is terminated by reason of Executive’s death or Disability (as
defined below), Executive (or Executive’s estate, as the case may be) shall be
entitled only to the following:
(i)those items identified in Section 4(a); and
(ii)if Executive (or, following Executive’s death, Executive’s spouse) is
eligible for and timely elects medical continuation coverage under the
Consolidated Omnibus Reconciliation Act of 1985 for Executive and Executive’s
spouse and/or dependents then currently enrolled in such coverage (“COBRA
Continuation Coverage”), the Company will pay through the COBRA Payment End Date
(as defined below) the monthly premiums for the level of coverage Executive
maintained on the date of termination. The “COBRA Payment End Date” shall be the
earlier of (A) 18 months following the date of termination and (B) the date
Executive becomes employed by a third party and is eligible for coverage under
any group health plan of the new employer. If during the period Executive is
receiving this benefit, Executive obtains new employment and becomes eligible
for coverage under the group benefits plan of the new employer, Executive shall
promptly notify the Company in writing of such eligibility.
(d)Termination by the Company Without Cause or by Executive for Good Reason. In
the event that Executive’s employment is terminated (i) by the Company without
Cause or (ii) by Executive for Good Reason, Executive shall be entitled only to
the following:


3

--------------------------------------------------------------------------------




(i)those items identified in Section 4(a);
(ii)if Executive is eligible for and timely elects COBRA Continuation Coverage,
the Company will pay the monthly premiums for the level of coverage Executive
maintained on the date of termination through the COBRA Payment End Date,
provided that if during the period Executive is receiving this benefit,
Executive obtains new employment and becomes eligible for coverage under any
group benefits plan of the new employer, Executive shall promptly notify the
Company in writing of such eligibility; and
(iii)an amount equal to 190% of Executive’s Base Salary as of the date of
termination, which, subject to Section 7(k), shall be payable (x) only if, and
to the extent, Executive is performing services, without breach, consistent with
the Consulting Agreement entered into contemporaneously with this Agreement (the
“Consulting Agreement”), and (y) in substantially equal installments during the
24-month period following the date of termination in accordance with the
Company’s normal payroll practices, provided, however, employee continues to
perform services under, and otherwise is in compliance with, the Consulting
Agreement, and further provided that the first payment shall be on the pay day
coinciding with or next following the sixtieth (60th) day after the date of
termination, and such payment shall be equal to the amounts that would have been
paid had payments begun immediately after the date of termination.
(e)Definitions of Cause, Good Reason and Disability.
(i)For purposes of this Agreement, the term “Cause” shall mean any of the
following: (A) Executive has willfully misappropriated any funds or property of
the Group, or has willfully destroyed property of the Group; (B) Executive has
committed (1) a felony or (2) any crime (x) involving fraud, dishonesty or moral
turpitude or (y) that materially impairs Executive’s ability to perform
Executive’s duties and responsibilities with the Company or that causes material
damage to the Group or its operations or reputation; (C) Executive has (1)
obtained personal profit from any transaction of or involving the Company or an
affiliate of the Company (or engaged in any activity with the intent of
obtaining such a personal profit) without the prior approval of the Company or
(2) engaged in any other willful misconduct which constitutes a breach of
fiduciary duty or the duty of loyalty to the Group and which has resulted or is
reasonably likely to result in material damage to the Group; (D) Executive’s
material failure to perform Executive’s duties with the Company (other than as a
result of total or partial incapacity due to physical or mental illness),
provided, however, that, if susceptible of cure, a termination by the Company
for Cause under this Section 4(e)(i)(D) shall be effective only if, within 20
days following delivery of a written notice by the Company to Executive that
Executive has materially failed to perform Executive’s duties and that
reasonably identifies the reason(s) for such determination, Executive has failed
to cure such failure to perform; (E) Executive’s use of alcohol or drugs has
materially interfered with Executive’s ability to perform Executive’s duties and
responsibilities with the Company; (F) Executive has knowingly made any untrue
statement or omission of a material nature to the Company or an affiliate of the
Company; (G) Executive has knowingly falsified Company records (or those of one
of its affiliates); (H) Executive has willfully committed any act (1) which is
intended to materially damage the reputation of the Company or an affiliate of
the Company or (2) which in fact materially damages the reputation of the
Company or an affiliate; (I) Executive (1) has willfully violated the Company’s
material policies or rules (including, but not limited to, the Company’s equal
employment opportunity policies), which violation has resulted or is reasonably
likely to result in damage to the Group, or (2) is guilty of gross negligence or
willful misconduct in the performance of Executive’s duties with the Company,
which has resulted or is reasonably likely to result in material damage to the
Group; (J) Executive has materially breached a covenant set forth in Section 5
or otherwise materially violated any confidentiality, non-competition or
non-solicitation prohibitions imposed on Executive under common law or under the
terms of any agreement with the Company; or (K) Executive has willfully
obstructed or attempted to obstruct, or has willfully failed to cooperate with,
any investigation authorized by the Board of Directors of the Company or any
governmental or self-regulatory authority regarding a Company matter.


4

--------------------------------------------------------------------------------




(ii) For purposes of this Agreement, the term “Good Reason” shall mean any of
the following: (A) the Company removes Executive from the Position, other than
due to Executive’s resignation; (B) the Company decreases or fails to pay the
compensation described in Section 3 of this Agreement (in accordance with, and
subject to, such provisions); (C) a material breach of this Agreement by the
Company; (D) material diminution of Executive’s duties or responsibilities (it
being understood by the parties that a simultaneous increase and decrease of
Executive’s duties and responsibilities shall not constitute Good Reason) or (E)
the failure by the Company to obtain the express written assumption of this
Agreement by any successor to all or substantially all of the Company’s business
or operations; provided, however, that a termination by Executive for Good
Reason under this Section 4(e)(ii) shall be effective only if, within thirty
(30) days following delivery of a written notice by Executive to the Company
that Executive is terminating Executive’s employment for Good Reason and that
reasonably identified the reason(s) for such determination, such notice to be
given not later than ninety (90) days after the occurrence (or, if later, the
date that Executive becomes aware or reasonably should have become aware of such
occurrence) of the event(s) claimed to constitute Good Reason, the Company has
failed to cure the circumstances giving rise to Good Reason.
(iii)For purposes of this Agreement, a “Disability” shall occur in the event
Executive is unable to perform the duties and responsibilities contemplated
under this Agreement for a period of either (A) 90 consecutive days or (B) six
months in any 12-month period due to physical or mental incapacity or
impairment. During any period that Executive fails to perform Executive’s duties
hereunder as a result of incapacity or impairment due to physical or mental
illness (the “Disability Period”), Executive shall continue to receive the
compensation and benefits provided by Section 3 of this Agreement until
Executive’s employment hereunder is terminated; provided, however, that the
amount of base compensation and benefits received by Executive during the
Disability Period shall be reduced by the aggregate amounts, if any, payable to
Executive under any disability benefit plan or program provided to Executive by
the Company in respect of such period to the extent permitted by Section 409A.
(f)Effect of Material Breach of Section 5 on Compensation Following Termination
of Employment. If, at the time of termination of Executive’s employment or any
time thereafter, Executive is in material breach of any covenant contained in
Section 5 hereof, or any agreement referenced or incorporated herein, including
without limitation the Consulting Agreement, except as otherwise required by
law, Executive shall not be entitled to any payments (or if payments have
commenced, any continued payment) under this Section 4 or under any such other
agreement.
(g)Resignation of Offices Upon Termination. Upon termination of Executive’s
employment for any reason, Executive agrees that Executive will be deemed to
resign from all offices and positions Executive holds with the Group; and
further agrees that Executive shall execute such documents as shall be
reasonably necessary to give effect to such resignations.
(h)No Further Liability; Release. Other than providing the compensation and
benefits provided for in accordance with this Section 4, upon and following
Executive’s termination of employment, the Company and its directors, officers,
employees, subsidiaries, affiliates, stockholders, successors, assigns, agents
and representatives shall have no further obligation or liability to Executive
or any other person under this Agreement. The payment of any amounts pursuant to
this Section 4 (other than payments required by law) is expressly conditioned
upon (i) the delivery by Executive to the Company of a release in form and
substance reasonably satisfactory to the Company of any and all claims Executive
may have against the Group and its directors, officers, employees, subsidiaries,
affiliates, stockholders, successors, assigns, agents and representatives
arising out of or related to Executive’s employment by the Company and the
termination of such employment and (ii) Executive not revoking such release
within seven days of Executive’s delivery of the release. The Company shall
provide Executive with the proposed form of such release no later than seven (7)
days following the date of termination, and Executive shall execute and cause to
become irrevocable such release no later than fifty-two (52) days after the date
of termination.


5

--------------------------------------------------------------------------------




5.Exclusive Employment; Noncompetition; Nonsolicitation; Nondisclosure of
Proprietary Information; Surrender of Records; Inventions and Patents.
(a)No Conflict; No Other Employment. During the period of Executive’s employment
with the Company, Executive shall not: (i) engage in any activity which
conflicts or interferes with or derogates from the performance of Executive’s
duties hereunder nor shall Executive engage in any other business activity,
whether or not such business activity is pursued for gain or profit, except as
approved in advance in writing by the Company; provided, however, that Executive
shall be entitled to manage Executive’s personal investments and otherwise
attend to personal affairs, including charitable, social and political
activities in a manner that does not unreasonably interfere with Executive’s
responsibilities hereunder, or (ii) accept or engage in any other employment,
whether as an employee or consultant or in any other capacity, and whether or
not compensated therefor.
(b)Noncompetition; Nonsolicitation.
(i)Executive acknowledges and recognizes the highly competitive nature of the
Company’s business and that access to the Company’s confidential records and
proprietary information and exposure to customers, vendors, distributors and
suppliers of the Company renders Executive special and unique within the
Company’s industry. In consideration of Executive’s continued employment, any
other referenced or incorporated agreements, including without limitation the
Consulting Agreement, any payment(s) by the Company to Executive of amounts that
may hereafter be paid to Executive pursuant to this Agreement (including,
without limitation, pursuant to Sections 3 and 4 hereof) and other obligations
undertaken by the Company hereunder, Executive agrees that during (i)
Executive’s employment with the Company, and (ii) the period beginning on the
date of termination of employment and ending 24 months after the date of
termination of employment (the “Covered Time”), Executive shall not, directly or
indirectly (whether through affiliates, relatives, or otherwise), engage (as
owner, investor, partner, stockholder, employer, employee, consultant, advisor,
director or otherwise) in any Competing Business in any Restricted Area (each as
defined below), provided that the provisions of this Section 5(b) will not be
deemed breached solely because Executive passively owns, without Executive’s
active involvement, less than 5% of the outstanding common stock of a
publicly-traded company.
(ii)Executive acknowledges and recognizes the highly competitive nature of the
Company’s business and that access to the Company’s confidential records and
proprietary information and exposure to customers, vendors, distributors and
suppliers of the Company renders Executive special and unique within the
Company’s industry. In consideration of Executive’s continued employment, any
other referenced or incorporated agreements, including without limitation the
Consulting Agreement, any payment(s) by the Company to Executive of amounts that
may hereafter be paid to Executive pursuant to this Agreement (including,
without limitation, pursuant to Sections 3 and 4 hereof) and other obligations
undertaken by the Company hereunder, Executive agrees that during and after
Executive’s employment with the Company, Executive shall not use the Company’s
proprietary information to directly or indirectly (whether through affiliates,
relatives, or otherwise), engage (as owner, investor, partner, stockholder,
employer, employee, consultant, advisor, director or otherwise) in any Competing
Business in any Restricted Area (each as defined below), provided that the
provisions of this Section 5(b) will not be deemed breached solely because
Executive passively owns, without Executive’s active involvement, less than 5%
of the outstanding common stock of a publicly-traded company.
(iii)In further consideration of any payment(s) by the Company to Executive of
amounts that may hereafter be paid to Executive pursuant to this Agreement
(including, without limitation, pursuant to Sections 3 and 4 hereof), any other
referenced or incorporated agreements, including without limitation the
Consulting Agreement, and other obligations undertaken by the Company hereunder,
Executive agrees that during Executive’s employment and the Covered Time,
Executive shall not, directly or indirectly (whether through affiliates,
relatives, or otherwise), (i) solicit, encourage or attempt to solicit or
encourage any of the employees, agents, consultants or representatives of the
Group


6

--------------------------------------------------------------------------------




to terminate his, her, or its relationship with the Company or such affiliate;
(ii) solicit, encourage or attempt to solicit or encourage any of the employees,
agents, consultants or representatives of the Group to become employees, agents,
representatives or consultants of any other person or entity; (iii) solicit or
attempt to solicit any customer, vendor, distributor or supplier of the Group in
connection with a Competing Business with respect to any product or service
being furnished, made, sold, rented or leased by the Company or such affiliate;
or (iv) persuade or seek to persuade any customer, vendor, distributor or
supplier of the Group to cease to do business or to reduce the amount of
business which such customer, vendor, distributor or supplier has customarily
done or contemplates doing with the Group, whether or not the relationship
between the Company or its affiliate and such customer, vendor, distributor or
supplier was originally established in whole or in part through Executive’s
efforts. For purposes of this Section 5(b) only, during the Covered Time, the
terms “customer,” “vendor,” “distributor,” and “supplier” shall mean a customer,
vendor, distributor or supplier who has done business with the Group within 12
months preceding the termination of Executive’s employment.
(iv)Executive understands that the provisions of this Section 5(b) may limit
Executive’s ability to earn a livelihood in a business similar to the business
of the Group but nevertheless agrees and hereby acknowledges that the
consideration provided under this Agreement, including any amounts or benefits
provided under Sections 3 and 4 hereof and other obligations undertaken by the
Company hereunder and/or in any other referenced or incorporated agreement,
including without limitation the Consulting Agreement, is sufficient to justify
the restrictions contained in such provisions. In consideration thereof and in
light of Executive’s education, skills and abilities, which may allow Executive
to sufficiently earn a living in other available industries, Executive agrees
that Executive will not assert in any forum that any provisions of this
Agreement prevent Executive from earning a living or otherwise are void or
unenforceable or should be held void or unenforceable. Executive further affirms
that Executive has reviewed this provision, as well as this Agreement in its
entirety, with counsel of Executive’s choosing.
(v)For purposes of this Agreement, “Competing Business” shall mean (i) any
business in which the Group is currently engaged, including, but not limited to,
renting and selling equipment and merchandise to the commercial and general
public, including construction equipment, earthmoving equipment, aerial work
platforms, traffic safety equipment, trench safety equipment, pumps, tanks,
filtration, power and HVAC equipment, industrial equipment, sanitation
equipment, landscaping equipment, home repair equipment, maintenance equipment,
contractor supplies, general tools, light equipment and specialty equipment, as
well as the buying of companies that engage in such activities, along with the
training and computer systems designed, developed and utilized with respect to
support any of the foregoing; (ii) any other future business which the Group
engages, or has planned to engage, in to a material extent during Executive’s
employment with the Company; and (iii) any entities such as, but not limited to
1) Aggreko, 2) Ahern Rentals, 3) BlueLine Rental, 4) Caterpillar, 5) CAT Rental,
6) Deere & Co., 7) H & E Equipment, 8) Herc Rentals, 9) Home Depot, 10) Mobile
Mini, 11) Sunstate Equipment, 12) Sunbelt Rentals, 13) Synergy Equipment, 14)
any company on the “RER 100” list, and 15) any affiliate or dealer of any of the
foregoing.
(vi)For purposes of this Agreement, “Restricted Area” means (i) the (A) states
of: 1) Alabama, 2) Alaska, 3) Arizona, 4) Arkansas, 5) [deleted at request of
Executive], 6) Colorado, 7) Connecticut, 8) Delaware, 9) Florida, 10) Georgia,
11) Hawaii, 12) Idaho, 13) Illinois, 14) Indiana, 15) Iowa, 16) Kansas, 17)
Kentucky, 18) Louisiana, 19) Maine, 20) Maryland (including the District of
Columbia), 21) Massachusetts, 22) Michigan, 23) Minnesota, 24) Mississippi, 25)
Missouri, 26) Montana, 27) Nebraska, 28) Nevada, 29) New Hampshire, 30) New
Jersey, 31) New Mexico, 32) New York, 33) North Carolina, 34) North Dakota, 35)
Ohio, 36) Oklahoma, 37) Oregon, 38) Pennsylvania, 39) Rhode Island, 40) South
Carolina, 41) South Dakota, 42) Tennessee, 43) Texas, 44) Utah, 45) Vermont, 46)
Virginia, 47) Washington, 48) West Virginia, 49) Wisconsin, and 50) Wyoming; (B)
the Canadian Provinces of 1) New Brunswick, 2) Newfoundland and Labrador, 3)
Nova Scotia, 4) Ontario, 5) Prince


7

--------------------------------------------------------------------------------




Edward Island, 6) Quebec, 7) Manitoba, 8) Saskatchewan, 9) Alberta, and 10)
British Columbia; and (C) the countries of 1) United Kingdom, 2) France, 3)
Germany, 4) Netherlands and 5) Poland; (ii) any state in the United States, any
province in Canada and any country in Europe in which the Group conducts any
business on the date of the determination of whether Executive is engaged in a
Competing Business or at any time within 12 months preceding such date; and
(iii) the area within a 50 mile radius of any office, branch or facility of the
Group (whether foreign or domestic) in which the Group conducts any business on
the date of the determination of whether Executive is engaged in a Competing
Business or at any time within 12 months preceding such date. With respect to
Europe only, a “Competing Business” shall mean only such business(es) in which
the Group is, at that time, engaged, and any other future business(es) in which
the Group has taken substantive steps towards engaging, in any European country
or portion thereof.
(vii)In the event that Executive ceases employment with the Company for any
reason, Executive shall provide any prospective or actual new employer with a
copy of this Agreement. Regardless of the foregoing, the Company shall have a
right to provide any prospective or actual new employer with a copy of this
Agreement. To the extent required by state or local law, compensation sections
relating to Executive’s employment with the Company may be redacted.
(c)Confidential Information; Surrender of Records, Nondisclosure.
(i)Executive acknowledges that during the course of Executive’s employment with
the Company Executive will necessarily have access to and make use of
proprietary information and confidential records of the Group. Executive
covenants that Executive shall not, during Executive’s employment or at any time
thereafter, directly or indirectly, use for Executive’s own purpose or for the
benefit of any person or entity other than the Company, nor otherwise disclose
to any individual or entity, any proprietary information, unless such disclosure
is made in the good faith performance of Executive’s duties hereunder, has been
authorized in writing by the Company, or is otherwise required by law. Executive
acknowledges and understands that the term “proprietary information” includes,
but is not limited to: (a) the software products, programs, applications, and
processes utilized by the Group; (b) the name and/or address of any customer,
vendor, distributor or supplier of the Group or any information concerning the
transactions or relations of any customer, vendor, distributor or supplier of
the Group with the Group or any of its partners, principals, directors, officers
or agents; (c) any information concerning any product, technology, or procedure
employed by the Group but not generally known to its or their customers,
vendors, distributors, suppliers or competitors, or under development by or
being tested by the Group but not at the time offered generally to customers,
vendors, distributors or suppliers; (d) any information relating to the computer
software, computer systems, pricing or marketing methods, sales margins, cost of
goods, cost of material, capital structure, operating results, borrowing
arrangements or business plans of the Group; (e) any information which is
generally regarded as confidential or proprietary in any line of business
engaged in by the Group; (f) any business plans, budgets, advertising or
marketing plans; (g) any information contained in any of the written or oral
policies and procedures or manuals of the Group; (h) any information belonging
to customers, vendors, distributors or suppliers of the Group or any other
person or entity which the Company or any of its affiliates has agreed to hold
in confidence; (i) any inventions, innovations or improvements covered by this
Agreement; (j) information regarding the Company’s current employees and their
assigned duties and compensation; (k) all written, graphic, electronic, digital,
and other material relating to any of the foregoing; and (l) all trade secrets
of the Group. Executive acknowledges and understands that information that is
not novel or copyrighted or patented or a trade secret may nonetheless be
proprietary information. The term “proprietary information” shall not include
information that is or becomes generally available to and known by the public
through no direct or indirect efforts of Executive or information that is or
becomes available to Executive on a non-confidential basis from a source other
than the Group, or the directors, officers, employees, partners, principals or
agents of the Group (other than as a result of a breach of any obligation of
confidentiality).


8

--------------------------------------------------------------------------------




(ii)Executive shall not during Executive’s employment or at any time thereafter
(irrespective of the circumstances under which Executive’s employment by the
Company terminates), except as required by law, directly or indirectly publish,
make known or in any fashion disclose any confidential records to, or permit any
inspection or copying of confidential records by, any individual or entity other
than in the course of such individual’s or entity’s employment or retention by
the Company. Upon termination of employment for any reason or request by the
Company, Executive shall deliver promptly to the Company all property and
records of the Company or any of its affiliates, including, without limitation,
all confidential records. For purposes hereof, “confidential records” means all
correspondence, reports, memoranda, files, manuals, books, lists, financial,
operating or marketing records, magnetic tape, digital, or electronic or other
media or equipment of any kind which may be in Executive’s possession or under
Executive’s control or accessible to Executive which contain any proprietary
information. All property and records of the Group (including, without
limitation, all confidential records) shall be and remain the sole property of
the Company or such affiliate during Executive’s employment with the Company and
thereafter.
(iii)Notwithstanding anything to the contrary in this Agreement or otherwise,
nothing shall limit Executive’s rights under applicable law to provide truthful
information to any governmental entity or to file a charge with or participate
in an investigation conducted by any governmental entity. Notwithstanding the
foregoing, to the extent permitted by law, Executive agrees to waive Executive’s
right to recover monetary damages in connection with any charge, complaint or
lawsuit filed by Executive or anyone else on Executive’s behalf (whether
involving a governmental entity or not); provided that Executive is not agreeing
to waive, and this Agreement shall not be read as requiring Executive to waive,
any right Executive may have to receive an award for information provided to any
governmental entity. Executive is hereby notified that the immunity provisions
in Section 1833 of title 18 of the United States Code provide that an individual
cannot be held criminally or civilly liable under any federal or state trade
secret law for any disclosure of a trade secret that is made (1) in confidence
to federal, state or local government officials, either directly or indirectly,
or to an attorney, and is solely for the purpose of reporting or investigating a
suspected violation of the law, (2) under seal in a complaint or other document
filed in a lawsuit or other proceeding, or (3) to Executive’s attorney in
connection with a lawsuit for retaliation for reporting a suspected violation of
law (and the trade secret may be used in the court proceedings for such lawsuit)
as long as any document containing the trade secret is filed under seal and the
trade secret is not disclosed except pursuant to court order.
(iv)Executive will not disclose to the Company, use, or induce the Company to
use, any proprietary information, trade secrets or confidential business
information of others.
(d)Non-Disparagement. During the term of this Agreement and thereafter,
Executive will not, in any manner, directly or indirectly make or publish any
statement (orally or in writing) that would libel, slander, disparage,
denigrate, ridicule or criticize the Group or any of its employees, officers or
directors.
(e)Inventions and Patents. All inventions, innovations or improvements
(including policies, procedures, products, improvements, software, ideas and
discoveries, whether patent, copyright, trademark, service mark, or otherwise)
conceived or made by Executive, either alone or jointly with others, in the
course of Executive’s employment by the Company, belong to the Company.
Executive will promptly disclose in writing such inventions, innovations or
improvements to the Company and perform all actions reasonably requested by the
Company to establish and confirm such ownership by the Company, including, but
not limited to, cooperating with and assisting the Company in obtaining patents,
copyrights, trademarks, or service marks for the Company in the United States
and in foreign countries.
(f)Enforcement. Executive acknowledges and agrees that, by virtue of Executive’s
position, Executive’s services and access to and use of confidential records and
proprietary information, any violation by Executive of any of the undertakings
contained in this Section 5 would cause the Company and/or its affiliates
immediate, substantial and irreparable injury for which it or they


9

--------------------------------------------------------------------------------




have no adequate remedy at law. Accordingly, Executive agrees and consents to
the entry of an injunction or other equitable relief by a court of competent
jurisdiction restraining any violation or threatened violation of any
undertaking contained in this Section 5. Executive waives posting by the Group
of any bond otherwise necessary to secure such injunction or other equitable
relief. Rights and remedies provided for in this Section 5 are cumulative and
shall be in addition to rights and remedies otherwise available to the parties
hereunder or under any other agreement or applicable law. Executive agrees that
his/her obligations under this Agreement supplement and are in addition to, and
shall not supersede, modify or otherwise affect, his/her obligations under any
restricted stock, option or other equity agreements. Nothing contained herein
shall adversely affect or impair the Company’s right to enforce any of the
restrictive covenants or other post-employment obligations contained in any
restricted stock, option or other equity agreement, at the Company’s sole
discretion.
6.Successors; Binding Agreement.
(a)Company’s Successors. Executive hereby acknowledges, agrees and hereby
consents that this Agreement shall inure to the benefit of and be enforceable
by, and may be assigned by the Company without Executive’s further consent to,
any purchaser of all or substantially all of the Company’s business or assets,
any successor to the Company (whether direct or indirect, by purchase, merger,
consolidation or otherwise) or any assignee thereof.
(b)Executive’s Successors. The parties hereto agree that Executive is obligated
under this Agreement to render personal services of a special, unique, unusual,
extraordinary and intellectual character, thereby giving this Agreement special
value. Executive’s rights and obligations under this Agreement shall not be
transferable by Executive by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to such person or
persons so appointed in writing by Executive, or otherwise to Executive’s legal
representatives or estate.
7.Miscellaneous.
(a)Other Obligations. Executive represents and warrants that neither Executive’s
employment with the Company nor Executive’s performance of Executive’s
obligations hereunder will conflict with or violate or otherwise are
inconsistent with any other obligations, legal or otherwise, which Executive may
have. Executive covenants that Executive shall perform Executive’s duties
hereunder in a professional manner and not in conflict or violation, or
otherwise inconsistent with other obligations legal or otherwise, which
Executive may have.
(b)Cooperation. Following termination of employment with the Company for any
reason, Executive shall cooperate with the Company, as reasonably requested by
the Company, to effect a transition of Executive’s responsibilities and to
ensure that the Company is aware of all matters being handled by Executive. The
Company shall (i) pay Executive a per diem fee based on Executive’s Base Salary
for work performed in connection with such obligation, provided that Executive
shall not be entitled to receive per diem fees in respect of cooperation
provided during any period for which Executive is receiving payments pursuant to
Section 4 above and further provided that such work shall be approved in advance
in writing by the Company and (ii) reimburse Executive’s reasonable expenses
incurred in connection with such pre-approved work.
(c)Assistance in Proceedings, Etc. Executive shall, during and after Executive’s
employment, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any legal or quasi-legal proceeding, including any external or
internal investigation, involving the Group. The Company shall (i) pay Executive
a per diem fee based on Executive’s Base Salary (with portions of days being
aggregated to form days of eight hours) for material work performed in
connection with such obligations (i.e., Executive is required to attend a
meeting or spend more than one hour during a day responding to or otherwise
participating in telephone, email, or telecopy communications) subsequent to
termination of Executive’s


10

--------------------------------------------------------------------------------




employment with the Company, provided that (A) such work is approved in advance
in writing by the Company, (B) no payments shall be due in connection with
assistance provided during any period for which Executive is receiving payments
pursuant to Section 4 above and (C) no payments shall be due for any time
Executive spends testifying before the U.S. Securities and Exchange Commission
or in any proceeding; and (ii) reimburse Executive’s reasonable expenses
incurred in connection with the foregoing obligations.
(d)Mitigation. Executive shall not be required to mitigate damages or the amount
of any payment provided to Executive under Section 4 of this Agreement by
seeking other employment or otherwise, nor shall the amount of any payments
provided to Executive under Section 4 be reduced by any compensation earned by
Executive as the result of employment by another employer after the termination
of Executive’s employment or otherwise.
(e)No Right of Set-off. Subject to Section 4(f), the obligation of the Company
to make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including
without limitation, set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against Executive or others.
(f)Protection of Reputation. During Executive’s employment with the Company and
thereafter, Executive agrees that Executive will take no action which is
intended, or would reasonably be expected, to harm the reputation of the Group
or which would reasonably be expected to lead to unwanted or unfavorable
publicity to the Group. Nothing herein shall prevent Executive from making any
truthful statement in connection with any investigation by the Company or any
governmental authority or in any legal proceeding.
(g)Governing Law. This Agreement shall be governed by and construed (both as to
validity and performance) and enforced in accordance with the internal laws of
the State of Connecticut applicable to agreements made and to be performed
wholly within such jurisdiction, without regard to the principles of conflicts
of law or where the parties are located at the time a dispute arises.
(h)Executive agrees to submit solely and exclusively to the jurisdiction of an
arbitration panel located within the State of Connecticut and to the extent
entry of any order or injunctive relief is appropriately sought in a court,
solely and exclusively to a court located within the State of Connecticut.
(i)Arbitration.
(i)General. Executive and the Company specifically, knowingly, and voluntarily
agree that they shall use final and binding arbitration to resolve any dispute
(an “Arbitrable Dispute”) between Executive, on the one hand, and the Company
(or any affiliate of the Company), on the other hand. This arbitration agreement
applies to all matters arising out of or related to this Agreement, any other
agreement between Executive and the Company, or Executive’s employment with the
Company or the termination thereof, including without limitation disputes about
the validity, interpretation, or effect of this Agreement, or alleged violations
of it, any payments due hereunder and all claims arising out of any alleged
discrimination, harassment or retaliation, including, but not limited to, those
covered by Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, and the Americans With
Disabilities Act or any other federal, state or local law relating to employment
(the “Claims”), provided, however, that disputes under the Indemnification
Agreement and the disputes set forth in subsection ii, below, shall not be
arbitrable pursuant to this provision. The substantive laws of the State of
Connecticut shall apply to this arbitration agreement, except that the
enforceability of this arbitration agreement shall be determined solely and
exclusively by the arbitration panel under the Federal Arbitration Act.
(ii)Claims Not Covered by the Agreement. To the extent required by law, any
claims for workers’ compensation insurance and unemployment insurance and any
Claims that cannot be arbitrated as a matter of law are not covered by this
Agreement. This Agreement does not prohibit


11

--------------------------------------------------------------------------------




Executive from filing an administrative charge or complaint of discrimination or
harassment with the Equal Employment Opportunity Commission or any federal,
state, or local equal agency for which Executive cannot waive Executive’s rights
as a matter of law.
(iii)Injunctive Relief. Notwithstanding anything to the contrary contained
herein, either (y) the Company and/or any affiliate of the Company (if
applicable) or (z) Executive shall have the right to seek injunctive or other
equitable relief from a court of competent jurisdiction. For purposes of seeking
injunctive relief, the Company and Executive hereby consent to the sole and
exclusive jurisdiction of: any state court sitting in Fairfield County,
Connecticut; any federal court in the District of Connecticut. Any relief
granted may be entered in any court of competent jurisdiction, subject to
subsection 7(i)(viii).
(iv)The Arbitration. Any arbitration pursuant to this Section 7(i) will take
place within Fairfield County, Connecticut or within New York, New York, under
the auspices of the American Arbitration Association, in accordance with the
Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association then in effect (the “Rules”), which are available at
https://www.adr.org or by requesting a copy from the Company, and before a panel
of three neutral arbitrators selected in accordance with the Rules. Judgment
upon the award rendered by the arbitrators will be final and binding on both
parties and may be entered in: any state court sitting in Fairfield County,
Connecticut; any federal court in the District of Connecticut, or such other
court as may be necessary for enforcement of any order or judgment of the court.
In the event of a conflict between the Rules and this arbitration agreement,
this Agreement shall prevail.
(v)Arbitration Procedure. The arbitrator will be permitted to award only those
remedies in law or equity that are requested by the parties and allowed by
local, state and/or federal substantive law applicable to the Claim(s). The
parties will have the right to conduct discovery in accordance with the Rules,
and the arbitrator shall have the power to decide any discovery disputes between
the parties. The parties may call witnesses, cross-examine the other party’s
witnesses, and present evidence during the arbitration proceeding in accordance
with the Rules, as applied by the arbitrator. The parties understand and agree
that the arbitrator’s ruling will be final and binding on both each of them and
any other party in the arbitration proceeding, and cannot be reviewed for error
of law or legal reasoning of any kind.
(vi)Administrative Remedies / Statute of Limitations. If either party fails to
make a written request for arbitration within the statute of limitations period
applicable to a Claim under applicable law, or otherwise fail to comply with the
administrative prerequisites to filing certain types of claims, that party will
have waived the right to raise that claim in any forum.
8.    Confidentiality. The parties shall maintain the confidential nature of the
arbitration proceedings and the award, including the hearing, except as may be
necessary to prepare for or conduct the arbitration hearing, or as may be
necessary in connection with a court application for a preliminary remedy, a
judicial challenge to an award or its enforcement, or unless otherwise required
by law. Resolution of the dispute shall be based solely upon the law governing
the Claims and defenses pleaded.
(vii)Fees and Expenses. In any arbitration or action for injunctive relief
pursuant to this Agreement except as otherwise required by law, each party shall
be responsible for the fees and expenses of its own attorneys and witnesses, and
the fees and expenses of the arbitrators shall be divided equally between the
Company, on the one hand, and Executive, on the other hand, except to the extent
that Employee makes a claim for which applicable law requires the Company to pay
a greater portion or all of the arbitration fees and expenses, in which case the
Company shall pay such fees and expenses.
(viii)Exclusive Forum. Except as permitted by Section 7(i)(iii)hereof,
arbitration in the manner described in this Section 7(i)shall be the sole and
exclusive forum for any Arbitrable Dispute. Except as permitted by Section
7(i)(iii), should Executive or the Company attempt to resolve an


12

--------------------------------------------------------------------------------




Arbitrable Dispute by any method other than arbitration pursuant to this Section
7(i), the responding party shall be entitled to recover from the initiating
party all damages, expenses, and attorneys’ fees incurred as a result of that
breach, including without limitation any motion or other efforts related to
seeking dismissal or transfer to the agreed upon forum. Notwithstanding any
other provision of this Agreement, if either party commences any action or
proceeding in any forum other than as provided for in this Agreement, and the
court(s) of any one or more of such jurisdictions hold that any provision or
obligation of Section 5 of this Agreement is unenforceable by reason of the
breadth of such scope or otherwise, it is the intention of Executive and the
Company that, in addition to the other rights and remedies of the parties as set
forth in this Agreement, such determination not bar or in any way affect the
other party’s right to the relief provided above in the courts or arbitration
proceedings of any other jurisdiction within the geographic scope of the
restrictive covenants set forth in Section 5, above, as to breaches of such
covenants in such other respective jurisdictions, such covenants as they relate
to each jurisdiction being, for this purpose, severable into diverse and
independent covenants.


(j)Section 409A of the Code.
(i)This Agreement is intended to comply with, or be exempt from, Section 409A of
the Internal Revenue Code of 1986, as amended (together with the applicable
regulations thereunder, “Section 409A”) with respect to amounts, if any, subject
thereto and shall be interpreted, construed and performed consistent with such
intent. For purposes of Section 409A, each payment made under this Agreement
shall be designated as a “separate payment” within the meaning of Section 409A.
The Company makes no representations regarding the tax implications of the
compensation and benefits to be paid to Executive under this Agreement,
including, without limit, under Section 409A.
(ii)Notwithstanding anything herein to the contrary, if (i) at the time of
Executive’s “separation from service” (as defined in Treas. Reg. Section
1.409A-1(h)) with the Company other than as a result of death, (ii) Executive is
a “specified employee” (as defined in Section 409A(a)(2)(B)(i)), (iii) one or
more of the payments or benefits received or to be received by Executive
pursuant to this Agreement would constitute deferred compensation subject to
Section 409A, and (iv) the deferral of the commencement of any such payments or
benefits otherwise payable hereunder as a result of such separation of service
is necessary in order to prevent any accelerated or additional tax under Section
409A, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder to the extent necessary (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six months following Executive’s separation from service with the
Company (or the earliest date as is permitted under Section 409A of the Code).
Any payment deferred during such six-month period shall be paid in a lump sum on
the day following such six-month period, together with interest at the
applicable federal rate pursuant to Section 1274 of the Code. Any remaining
payments or benefits shall be made as otherwise scheduled under this Agreement.
(iii)To the extent any reimbursements or in-kind benefits due to Executive under
this Agreement constitute deferred compensation under Section 409A of the Code,
any such reimbursements or in-kind benefits shall be paid to Executive in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).
(k)Entire Agreement. This Agreement (including the plans and agreements
referenced in Section 3), as well as other agreements referenced in or
incorporated into this Agreement, including without limitation the Consulting
Agreement, contains the entire agreement and understanding between the parties
hereto in respect of Executive’s employment and supersedes, cancels and annuls
any prior or contemporaneous written or oral agreements, , understandings,
commitments and practices between them respecting Executive’s employment, except
for agreements involving the confidentiality of the Company’s confidential
information and trade secrets and the ownership of intellectual property, to the
extent that such agreements provide greater rights to the Company than this
Agreement, which shall remain in effect.


13

--------------------------------------------------------------------------------




(l)Amendment. This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and, on behalf of the Company, by its duly authorized
officer.
(m)Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction or arbitration panel to be invalid or unenforceable to
any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law.
The parties hereto recognize that if, in any judicial or arbitral proceeding, a
court or arbitration panel shall refuse to enforce any of the separate covenants
contained in this Agreement, then that invalid or unenforceable covenant
contained in this Agreement shall be deemed eliminated from these provisions to
the extent necessary to permit the remaining separate covenants to be enforced.
In the event that any court or arbitration panel determines that the time period
or the area, or both, are unreasonable and that any of the covenants is to that
extent invalid or unenforceable, the parties hereto agree that such covenants
will remain in full force and effect, first, for the greatest time period, and
second, in the greatest geographical area that would not render them
unenforceable, and that the court or arbitration panel may enforce each
provision to the fullest extent enforceable even if such particular provision is
not expressly divisible.
(n)Modification. If any provision of this Agreement, or any part thereof, is
held to be invalid or unenforceable because of the scope or duration of or the
area covered by such provision, the parties hereto agree that the court or
arbitration panel making such determination shall reduce the scope, duration
and/or area of such provision (and shall substitute appropriate provisions for
any such invalid or unenforceable provisions) in order to make such provision
enforceable to the fullest extent permitted by law and/or shall delete specific
words and phrases, and such modified provision shall then be enforceable and
shall be enforced.
(o)Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive. As used herein, the words “day” or “days”
shall mean a calendar day or days.
(p)Nonwaiver. Neither any course of dealing nor any failure or neglect of either
party hereto in any instance to exercise any right, power or privilege hereunder
or under law shall constitute a waiver of any other right, power or privilege or
of the same right, power or privilege in any other instance. All waivers by
either party hereto must be contained in a written instrument signed by the
party to be charged and, in the case of the Company, by its duly authorized
officer.
(q)Notices. Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by registered or
certified mail, postage prepaid, with return receipt requested, addressed: (i)
in the case of the Company, to United Rentals, Inc., 100 First Stamford Place -
Suite 700, Stamford, CT 06902, attn: General Counsel; and (ii) in the case of
Executive, to Executive at Executive’s last address on file with the Company, or
to such other address of Executive as may be approved by the Company. Any notice
given hereunder shall be deemed to have been given at the time of receipt
thereof by the person to whom such notice is given if personally delivered, on
the date following delivery to an overnight delivery service for next day
delivery prior to such service’s deadline for such delivery, or on the date that
is three days after the date of mailing if sent by registered or certified mail.
(r)Survival. Cessation or termination of Executive’s employment with the Company
shall not result in termination of this Agreement or the Indemnification
Agreement. The respective obligations of Executive and the Company as provided
in the Indemnification Agreement, and


14

--------------------------------------------------------------------------------




Sections 4, 5, 6 and 7 of this Agreement shall survive cessation or termination
of Executive’s employment hereunder.
(s)Counterparts. This Agreement may be executed digitally, electronically and/or
by facsimile, and may be transmitted digitally, electronically, and/or by
facsimile, in any number of counterparts, each of which upon execution and
delivery shall be considered an original for all purposes; provided, however,
all such counterparts shall, together, upon execution and delivery, constitute
one and the same instrument.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf by an officer thereunto duly authorized and Executive has duly
executed this Agreement, in Connecticut, all as of the date and year first
written above.
UNITED RENTALS, INC.
EXECUTIVE:
By: /s/ Craig Pintoff
/s/ Paul McDonnell
Name: Craig Pintoff
Title: EVP, Chief Administrative and Legal Officer
Paul McDonnell





EXHIBIT A
INDEMNIFICATION AGREEMENT




15